DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 06/13/2022.
Claims 12, 14-16 remain pending.

Response to Arguments
Applicant’s remarks filed on 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the references cited in the rejection, Yi and Bala, fail to teach or suggest all the elements in the claims. More specifically, that Yi does not disclose “rate matching information included in the downlink control information” because “rate matching and puncturing (puncturing is taught by Yi) are two different technical terms in the art and are distinct from each other.” The Examiner respectfully disagrees. It is known in the art that data puncturing is a typical way of applying rate matching. For example, as taught in USPN 7,523,383, a rate matching method is applied by a puncturing method or a repetition method (see Abstract) and it teaches a rate matching puncturing method (see at least col. 3, lines 56-59). Applicant’s own specification mentions (paragraph 0057) that rate matching can be performed as puncturing. This, in addition to the fact that Applicant’s specification makes no mention of “rate matching information”, thus there is no clarity to what that term actually is in light of the specification (as mentioned in the Non-Final and not addressed by Applicant), and that only punctured resources are recited in the specification as included in the DCI (fig. 5, paragraph 0060), the best interpretation that can be given to the term “rate matching information” is that it relates to the punctured resources. Hence, the puncturing teachings of Yi are believed to meet the broadest reasonable interpretation of the claims in light of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yi et al. (US Patent Application Publication 2019/0098608; hereinafter Yi) in view of Bala et al. (US Patent Application Publication 2019/0165906; hereinafter Bala).
Regarding claim 12 Yi discloses a terminal comprising:
a receiver (fig. 11) that receives downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
a processor (fig. 11) that determines that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation).
Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information included in the downlink control information indicates resources not available for data reception in units of symbols (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi with the teachings of Bala, in order to increase reliability (Bala: paragraph 0104).
Regarding claim 14 the modified Yi discloses the terminal as claimed in claim 12. Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information indicates resources not available for data reception in units of symbol groups (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi with the teachings of Bala, in order to increase reliability (Bala: paragraph 0104).
Regarding claim 15 Yi discloses a system comprising:
a terminal (fig. 11) comprising:
a receiver that receives downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
a processor that determines that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation), and
a base station (fig. 11) comprising:
a transmitter that transmits the downlink control information (paragraph 0077, DCI sent from base station to UE).
Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information included in the downlink control information indicates resources not available for data reception in units of symbols (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi with the teachings of Bala, in order to increase reliability (Bala: paragraph 0104).
Regarding claim 16 Yi discloses a reception method performed by a terminal comprising:
receiving downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
determining that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation).
Yi does not explicitly disclose, but Bala in the same field of endeavor discloses wherein the rate matching information included in the downlink control information indicates resources not available for data reception in units of symbols (paragraphs 0114-0119, 0136-0137; wherein the control information indicates the index or indices of punctured data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi with the teachings of Bala, in order to increase reliability (Bala: paragraph 0104).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0229152 – that discloses receiving, from a base station, information indicating a first physical resource supporting a first subcarrier spacing within a time interval and a second physical resource supporting a second subcarrier spacing within the time interval; receiving at least one of first scheduling information for the first physical resource and second scheduling information for the second physical resource; and performing the data transmission or reception on the basis of the at least one of the first scheduling information and the second scheduling information.
USPGPUB 2020/0008216 – which teaches resources are allocated for URLLC data transmission in a manner that minimally impacts eMBB data transmissions. In an example code block groups are configured for efficient multi-bit A/N feedback. Multi-bit A/N methods are disclosed with and without explicit resource allocation. Various preemption mechanisms are also described herein including, for example, puncturing, dropping the tail end of a transport block, and increasing rate matching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466